Case 2:21-cv-00177-SRB Document 10 Filed 02/08/21 Page 1of1
Keith Blanchard
P.O. Box 4552
Scottsdale, Arizona 85261
602-488-9762

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

GRAND CANYON UNIVERSITY,

Plaintiff,
Case No.: CV21-00177-PHX-SRB
vs
Certificate of Service
PHIL ROSENFELT, in his Official Capacity as
Acting Secretary of the United States Department
of Education, and the United States Department of
Education,

Defendants.

 

Keith Blanchard, being duly swom states: I am qualified to serve process in this cause
having been appointed by the Superior Court in Maricopa County. I swear under the
penalty of perjury that the following is true and accurate. I received the following
documents in this action Summons, Complaint and Civil Cover Sheet from Hannah H.
Porter (029842) of GALLAGHER & KENNEDY on February 4, 2021 and in each
instance, I personally served a copy of each documents listed above on those named
below in the manner, time and place shown:

Service upon: Phil Rosenfelt, in his Official Capacity as Acting Secretary of the
United States Department of Education, and the United States Department of
Education, by leaving one true copy of the above documents with Augustine Arvizo,
Administrative Service Specialist (Hispanic male, 30-‘s, 5’7”, 170 Ibs., brown hair, eye
glasses) at its usual place of business. Service effected at 40 N. Central Avenue, Suite
1200, Phoenix, AZ 85004. Document served on February 5, 2021 at 12:10 p.m.

I declare under penalty of perjury that the forgoing is true, correct and executed on this
date: December 4, 2020.

 

Keith Blanchard, Affiant

$ 16.00 Service

$ 24.00 (min) Mileage

$ 10.00 Processing Fee
$ 50.00 Total
